[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________               FILED
                                                    U.S. COURT OF APPEALS
                           No. 08-16416               ELEVENTH CIRCUIT
                                                          MAY 28, 2009
                       Non-Argument Calendar
                                                       THOMAS K. KAHN
                     ________________________
                                                            CLERK

              D. C. Docket No. 08-00993-CV-J-12-JRK

JAMES ALEXANDER LOGAN,


                                                        Plaintiff-Appellant,

                               versus

FELICIA CHESTNUT,
Lt.,
SERGEANT BAILEY,
J. HARPER,
C.E. HOPE,
J. NASH, et al.,


                                                     Defendants-Appellees.


                     ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                  _________________________

                           (May 28, 2009)
Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

      Appellant James Logan, a pro se Florida prisoner, appeals the district court’s

order dismissing without prejudice his civil rights action as a sanction for

providing false information in his complaint. Logan argues the district court erred

when it dismissed his action because it did not afford him an opportunity to show

cause for his false statements.

      Federal Rule of Civil Procedure 11 (“Rule 11") authorizes the district court

to impose sanctions if a party files pleadings that contain factual contentions that

the party knows to be untrue. Fed.R.Civ.P.11(c). Rule 11 also requires that parties

engage in a reasonable inquiry to determine that the information presented to the

court is true. Fed.R.Civ.P.11(b). Rule 11 provides that the district court, on its

own initiative, may require a party to “show cause” why its conduct has not

violated Rule 11(b). Fed.R.Civ.P.11(c)(3).     We review the district court’s

imposition of sanctions pursuant to Rule 11 for an abuse of discretion. Attwood v.

Singletary, 105 F.3d 610, 612 (11th Cir. 1997). We have held that “[d]ue process

requires notice and an opportunity to respond if Rule 11 sanctions are imposed.”

Id. at 613; see also Fed.R.Civ.P.11(c).




                                           2
      Here the record demonstrates that the district court dismissed Logan’s claim

without affording him an opportunity to respond to its sanction. Thus, we

conclude that the district court abused its discretion by not affording Logan notice

and an opportunity to show cause for his false filings before it sanctioned him. We

vacate and remand for further consideration consistent with this opinion.

      VACATED AND REMANDED.




                                          3